Citation Nr: 1454425	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for scleroderma claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  The Veteran's representative was not present at the hearing; however, the Veteran expressed a desire to proceed with the hearing in the absence of his representative.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his currently diagnosed scleroderma disability, an autoimmune disease of connective tissue, is the result of his presumed exposure to herbicides during service while stationed aboard the U.S.S. REPOSE (AH-16) in coastal waters near Da Nang, Vietnam.  In his May 2011 claim for service connection, he also alleged that his research indicates that his development of scleroderma may also be linked to exposure to lead paint aboard she ships on which he served during service.

VA has acknowledged that crewmembers stationed aboard the U.S.S. REPOSE had a high likelihood of going on shore into Vietnam.  Thus, the Veteran is presumed to have been exposed to herbicides during his military service.   

During the August 2012 hearing, the Veteran testified that he was diagnosed with scleroderma in 1996 after he began experiencing symptoms of swelling and skin thickening, tightening and puffiness.  He stated that he may have begun experiencing symptoms of an autoimmune disorder shortly before 1996.  He acknowledged that VA has not determined that there is a positive association between exposure to herbicides and the development of scleroderma for the purpose of presuming that scleroderma is related to exposure to herbicides for the purpose of VA compensation.  Notwithstanding the foregoing, however, he likened scleroderma to amyloidosis, a condition that VA presumes to be related to herbicide exposure.  Specifically, he alleged that both conditions are immune system abnormalities.  In addition, he submitted multiple articles and pieces of medical literature suggesting that exposure to any amount of dioxin may result in damage to  immune system cells and hormones, which can result in either immunosuppressive effects, or as in the case of patients with scleroderma, "upregulation" or "excitement" of the immune system causing it to attack healthy parts of the body.

Also, a June 2012 letter from Dr. PAG, M.D., the Veteran's private rheumatologist, states that the Veteran has scleroderma, which is an autoimmune condition with no proven cause.  He therefore concluded that it is "possible" that dioxin played a causative role in this Veteran's development of the disease.  He clarified that he is unaware of any medical literature that has been able to explore this.  The Board notes, however, that speculative language such as "possible" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

On review, the evidence suggests that the Veteran's currently diagnosed scleroderma disability may be related to his presumed exposure to herbicides during service.  However, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed scleroderma disability and the record does not contain an adequate medical etiological opinion addressing the etiology of this disability.  Thus, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed scleroderma disability.  See McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006) (setting forth a low standard for the provision of a VA examination).

Also, in May 2011, the Veteran submitted authorization to enable VA to obtain records from private treatment from his private rheumatologist, Dr. PAG, dating from July 1996 to the present.  In June 2011, the RO requested treatment records from Dr. PAG dating from July 1996 to the present.  In July 2011, however, treatment records received from Dr. PAG dated only from 2006 to June 2011.  The Veteran should therefore be presented another opportunity to submit any records relevant to his claim for service connection for scleroderma, to include any records from Dr. PAG dating from 1996 to 2006, and since June 20, 2011; and from Dr. AW (private primary care physician) and Dr. FS (private gastroenterologist) as alluded to in a VA primary care note dated December 7, 2009.   

Ongoing VA treatment records, if any, should also be obtained from the Leavenworth VAMC dating from June 12, 2012.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (noting that VA treatment records are considered part of the record on appeal since they are within VA's constructive possession).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran via a 38 C.F.R. § 3.159(b) letter (addressing 38 C.F.R. § 3.310) and request that he provide information sufficient to enable VA to obtain all outstanding pertinent post-service treatment records pertaining to his claimed scleroderma disability, VA and non-VA, dating since 1996.  He should specifically be requested to submit authorization necessary to enable VA to obtain all records of private treatment received from Dr. PAG (private rheumatologist) dating from 1996 to 2006 and since June 20, 2011; Dr. AW (private primary care physician alluded to in a December 2009 VA primary care note); and Dr. FS (private gastroenterologist alluded to in December 2009 VA primary care note).  After securing any necessary authorization from the Veteran, obtain all identified records.  The Veteran should also be notified that he may alternatively submit records of any relevant treatment to VA for review.  All records and/or responses received should be associated with the claims file.

Regardless of whether the Veteran responds to the aforementioned request for assistance in obtaining records, obtain any relevant ongoing VA treatment records from the Leavenworth VAMC dating since June 13, 2012.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Once the above requested development is complete to the extent possible, arrange for the Veteran to undergo an appropriate VA examination with a rheumatologist to determine the nature and etiology of his claimed scleroderma disability.  The Veteran must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).

The paper and electronic claims folders in Virtual VA and VBMS must be thoroughly reviewed by the examiner in connection with the examination and notation to the effect that such review has occurred should be documented in the examination report.  The examiner should elicit from the Veteran a complete history of his scleroderma disability, which should be documented in the examination report.

Based upon a review of the claims file, review of any medical literature including the medical literature submitted by the Veteran, the Veteran's contentions, and examination of the Veteran (and any necessary diagnostic testing), opine whether the Veteran's scleroderma disability is at least as likely as not (50 percent or greater probability) directly related to any event, injury, or illness during his military service, to include his presumed exposure to herbicides therein and/or any alleged exposure to lead paint aboard the ships upon which the Veteran served.  

In doing so, the examiner should acknowledge that the claim for service connection for scleroderma due to exposure to herbicides during service is not foreclosed by the fact that scleroderma is not a disease that has been recognized by VA as being presumptively related to exposure to herbicides during service.  Irrespective as to whether scleroderma has been recognized by VA as a disease presumptively related to exposure to herbicides during service, the examiner must opine whether is at least as likely as not (50 percent or greater probability) that this Veteran's development of scleroderma is caused by or otherwise related to this Veteran's presumed exposure to herbicides during service.  

The examiner should reconcile any opinion with all other clinical evidence of record, the June 2012 statement from Dr. Ginder, any medical literature reviewed by the examiner and submitted by the Veteran, and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3. Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  Ensure that the examiner documented their consideration of Virtual VA and VBMS.  If the report is deficient in any manner, implement corrective procedures at once.

4. After completion of any action deemed appropriate in addition to that requested above, readjudicate the claim.  All applicable laws and regulations should be considered. If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



